DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,368,877. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method for mitigating injury during a concussive force, or absorption of vibrational energy, to an inner ear of a subject by applying external pressure to a jugular vein, the pressure being sufficient to restrict blood flow through the jugular vein.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,004,515.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method of mitigating injury in a subject, or absorption of vibrational energy, by applying pressure to a neck vein of a subject, the pressure on the vein sufficient to mitigate an injury or absorption of vibrational energy caused by an event by increasing fluid pressure or volume. In other words, practicing the method of claims 1 -8 of ‘515 would inherently reduce absorption of vibrational energy  an inner ear of the subject exposed to since inner ear injury and brain injury are mitigated using the same method steps.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,413,303. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method of preventing or reducing a severity of a concussion, or absorption of vibrational energy, by applying pressure to a vein of a subject an externally applied pressure of about 5-80 mm Hg to restrict blood flow. Practicing the .
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9168045. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a device or method of applying a pressure to the jugular vein, or the outflow vessel of the cranium, the device or collar is adapted to apply a pressure between 5-80 mm Hg.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,342,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a device or method preventing brain injury or reduce absorption of vibrational energy an inner ear by applying a pressure to a jugular vein, or the outflow vessel of the cranium, the pressure being between about 15-80 mm Hg.  Practicing the method of claims 1 -16 would inherently reduce absorption of vibrational energy  an inner ear of the subject exposed to since they are mitigated using the same method steps.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,985,120. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a method to reduce SLOSH energy absorption in the brain, or reduce absorption of vibrational energy an inner ear, by applying a pressure to a jugular vein, or neck veins, the pressure being sufficient to restrict blood flow through the jugular vein, or neck veins.  Practicing the method of claims 1 -16 would inherently reduce absorption of vibrational energy  an inner ear of the subject exposed to since they are mitigated using the same method steps.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coakwell, Jr. US 2676586. 
Regarding claims 1-4, 8-11 and 15-18 Coakwell, Jr. discloses a method for reducing the absorption of vibrational energy by an inner ear of a subject (Examiner notes that by Applicant’s own admission, as disclosed in at least paragraphs 0041 and 0098 of the present specification, reduced outflow or compression of the jugular vein would necessarily reduce absorption of vibrational energy by the inner ear), or by an ocular structure (Examiner notes that by Applicant’s own admission, as disclosed in at least paragraphs 0043, 0044 and 0100 of the present specification, reduced outflow or compression of the jugular vein would necessarily reduce absorption of vibrational energy and protect the eye), or by the brain of a subject (Examiner notes that by Applicant’s own admission, as disclosed in at least paragraph 0044 of the present specification, reduced outflow or compression of the jugular vein would necessarily reduce absorption of vibrational energy of the brain);  the method comprising applying an external pressure to a vein which conducts blood from the head of the subject (column 2, lines 1-14 and lines 45-53), the pressure is sufficient to restrict blood flow through the outflow veins (column 2, lines 45-48), the pressure being applied prior to and during exposure to the vibrational energy (pressure may be applied prior to, as it is applied automatically in response to a force, or would also be obvious to manually apply pressure, column 2, lines 45-53, prior to exposure to an energy force).

It is well known that the internal and external jugular veins are two main veins found on the lateral sides of the neck for blood flow into the head.  Coakwell, Jr. discloses placing pads 3 of the device on the lateral side of the neck, figures 1 and 2, therefore one of ordinary skill in the art would understand the pads would be configured to apply pressure to at least an internal or external jugular vein amongst other veins.  
Additionally, Coakwell, Jr. discloses the pads being configured to apply pressure to the veins which conduct blood and lessens the blood flow from the head (column 2, lines 45-48), or jugular veins, and it is well known in the art that blood flowing from a cochlear structure flows to the jugular vein, thereby it would be understood by one having ordinary skill in the art that would result in an increase of cochlear pressure. Coakwell, Jr. discloses the pads being configured to apply pressure to the veins which conduct blood and lessens the blood flow from the head (column 2, lines 45-48) or jugular veins, and it is well known in the art that blood flowing from an ocular structure flows to the jugular vein, thereby it would be understood by one having ordinary skill in the art that would result in an increase of ocular pressure.  Coakwell, Jr. discloses applying pressure to the veins which conduct blood and lessens the blood flow from the head (column 2, lines 45-48), therefore, while the blood is still being pumped to the head without flowing back to the heart, one of ordinary skill in the art would understand this would result in an increase of intracranial pressure.
These are inherent features and results of applying pressure to a jugular vein, as disclosed by Applicant, for example, in at least the abstract and paragraphs 0013, 0020, 0041, 0044, 0098 and 100.  
Examiner notes that something that is old does not become patentable upon the discovery of a new property.  For example, the discovery that the method of applying pressure to a jugular vein to reduce blood flow from the cranial cavity will thereby reduce the risk of traumatic brain injury, injuries to the spinal column, injuries to the inner ear or injuries to the eye.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
The method of applying pressure to a vein to reduce blood flow from the head is known in the art, as disclosed by Coakwell, Jr.  By applying this pressure to reduce blood flow from the head, it will inherently result in increased intracranial pressure, increased introcochlear pressure, and increased intraocular pressure, as known in the art and also disclosed by applicant.  As a result of the intracochlear pressure, the absorption of vibrational energy by an inner ear of a subject is also inherently reduced (paragraph 0098 of the present application).  As a result of the increased intraocular pressure, the absorption of vibrational energy by the eye of a subject is also inherently reduced (paragraph 0100 of the present application). An inherent feature need not be recognized at the time of the invention as discussed below.  
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").

Regarding claims 6, 7, 13, 14, 20 and 21, Coakwell, Jr. discloses the pressure being applied to the vein by a compression device on or around the subject’s neck, the compression device being selected from the group consisting of a collar that encircles the subject’s neck, a resilient arcuate band that wholly encircles the subject’s neck, and a resilient arcuate band  that partially encircles the subject’s neck (figures 1, 2, collar or band 1 placed around the neck, column 2, lines 6-9), the compressing device . 

Claims 5, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coakwell, Jr. US 2676586 in view of Glesne US Patent 3628536. 
Regarding claim 5, 12, and 19, Coakwell, Jr. discloses the method essentially as claimed as discussed above, but fails to explicitly disclose the pressure applied to the jugular vein is equivalent to a fluid pressure of about 5-80 mm Hg. 
However, Glesne, reasonably pertinent to solving a similar problem, discloses collars for restricting the venous flow of blood (abstract).  Glesne teaches the average venous fluid pressure for an adult is 15-25mmHg (column 2, lines 13-14) and an average arterial blood pressure is about 100-200mmHg (column 2, lines 11-14); therefore a pressure of no more than 90mmHg is needed from the collar to restrict venous flow without unduly restricting arterial flow and more particularly 60-90mmHg (column 2, lines 15-26) while overcoming the resistance provided by tissue, such as fat, in the body member to which it is applied (column 2, lines 18-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a vessel restricting pressure of about 5-80 mm Hg, as taught by Glesne, to produce a pressure which exceeds the venous pressure but also overcomes the resistance provided by tissue, such as fat, in the body member to which it is applied.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris, Jr. US 8376975 discloses a vibration dampening device including a strap wrapped around the circumference of a skull to treat a headache.
Nordt, III et al. US 7618386 discloses a compression collar clamp for an arm or leg for applying pressure to the appendage. 
Garth et al. US 7141031 discloses a cervical collar to support the head and neck after an injury has occurred.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771